THE Chief Justice
delivered the opinion of the Court.
In this case, the Record shews, that at March term; 1822, of the Circuit Court of Dallas County, the parties appeared by their Attornies, and a verdict was rendered for the plaintiff, assessing his damages at $322 50: and no judgment or further proceedings in the Circuit Court appear.
A motion is now made by the defendant in Error to dismiss the writ of Error : in resistance of which, the plaintiff alleges, that at a subsequent term, and since the writ of Error was sued out, a judgment nunc pro tunc was entered, which it is proposed to bring up by certiorari.
It is on a final judgment only, that a writ of Error will lie. A verdict, until final judgment thereon, is, like any other interlocutory proceeding, under the control of the Inferior Court.
Let the writ of Error be dismissed with costs.